Refused charge 5 is nothing more than an instruction to the jury that before they can convict the defendant they must be convinced of his guilt from the evidence beyond a reasonable doubt. This the court fully charged in his oral instruction and in several written charges. The charge does not seek to define an alibi or its effect upon the trial. The ruling of the court on this charge is not in conflict with the decision in Caraway's Case, 18 Ala. App. 547, 93 So. 376.
The rulings of the court upon the admission of testimony were of such character as not to materially affect defendant's substantial rights. After thoroughly considering all these in connection with the entire record, we are convinced that defendant has had a fair trial without prejudicial error.
Let the judgment be affirmed.
Affirmed.